Citation Nr: 0634408	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  06-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1996 
to September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The veteran's tinnitus has not been medically linked to 
service, including to either exposure to hazardous noise in 
service or the fracture of the right mandibular jaw incurred 
in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
June 2004, prior to the initial AOJ decision on his claim.  
This letter advised the veteran of the all the Pelegrini II 
elements as stated above.  

The Board also notes that the veteran was provided notice in 
July 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted information leading to evidence 
in connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
fulfilled its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not identified any treatment at a VA medical 
facility.  The veteran identified private medical treatment 
records and the RO did obtain those records.  The veteran was 
notified in the rating decisions and Statement of the Case of 
what evidence the RO had obtained and considered in rendering 
its decision.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claim in October 2004.  A 
supplemental report was provided in April 2005.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that his current tinnitus is either due 
to exposure to hazardous noise in service or a fracture of 
the right mandibular jaw incurred in service.  As for 
exposure to hazardous noise, the veteran says that he was 
exposed to the loud noise of Bradley vehicle guns.  The 
veteran's Form DD 214 shows his military occupational 
specialty was Cavalry Scout.  The veteran's representative 
sets forth that a scout in lay terms is mobile infantry style 
forces that can be deployed over an extended range because 
they have humvees, Bradleys and other high speed 
transportation vehicles.  

The service medical records do not reveal any complaints of 
or treatment for tinnitus or other injury due to acoustic 
trauma.  They do, however, contain the report of one 
audiological examination from June 1997.  Although not 
indicating the veteran was experiencing any particular 
problems at that time, it does indicate that the veteran was 
routinely exposed to hazardous noise, the last exposure being 
15 hours before the examination.  It also indicates that the 
reference point was established following exposure to noise 
duties.  Finally, this record shows the veteran was issued 
triple flange earplugs for protection.  The veteran did not 
undergo a separation examination.

Post service treatment records in the claims file consist of 
two private medical care providers, one is a dentist and the 
other is an oral surgeon.  These records do not show any 
complaints of tinnitus.

The first complaint of tinnitus seen in the record is at the 
veteran's October 2004 VA audio examination.  The veteran 
complained of constant, bilateral, ringing-type tinnitus 
which fluctuates from moderate to severe.  He reported that 
this has been noted since exposure to noise from armored 
vehicles and weapons systems while on active duty.  Testing 
of his hearing revealed it was within normal limits from 250 
to 8000 hertz bilaterally.  Word recognition was excellent 
bilaterally.  Tympanometry, acoustic reflexes and acoustic 
reflex decay testing were unremarkable.  The diagnosis was 
hearing within normal limits with excellent word recognition, 
and complaints of bilateral tinnitus.  No opinion was 
provided in this report as to whether the veteran's tinnitus 
was related to noise exposure during his service.  Thus a 
supplemental report was requested to obtain that opinion.  

The supplemental report was submitted in April 2005 from a 
different examiner than the one that conducted the October 
2004 examination.  The examiner stated in his report that he 
did not physically exam the veteran as only an opinion was 
requested.  The examiner stated that he did, however, review 
the claims file, and he summarized the evidence shown 
therein.  The examiner stated that the claims file shows no 
mention of the presence of tinnitus while the veteran was on 
active duty.  Rather all the evidence in his chart pertains 
to his wisdom teeth and the surgery he had regarding his jaw.  
The examiner stated that, although tinnitus can be the result 
of acoustic trauma, it would be purely speculative to 
attribute the veteran's current complaints of tinnitus to 
acoustic trauma in service because there is no documentation 
of complaints of tinnitus in any of the veteran's service 
records nor until October 2004, five years after his 
separation from service.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus based upon exposure to hazardous noise in service.  
Even though the evidence shows the veteran was exposed to 
hazardous noise in June 1997, there is no evidence that this 
is the cause of the veteran's current tinnitus.  There are no 
service medical records showing complaints of or treatment 
for tinnitus, and there are no post-service medical records 
showing complaints of tinnitus until the veteran's VA 
examination in October 2004.  Furthermore, the VA examiner's 
April 2005 opinion is unfavorable to the veteran's claim, and 
the Board sees no reason not to rely upon the examiner's 
opinion as it is based upon a review of the full claims file.

The veteran also claims, however, that his tinnitus is a 
residual of a fracture to the right mandibular jaw that he 
sustained while in the service.  In his substantive appeal, 
the veteran stated that he was under the impression that his 
tinnitus was connected to his broken mandible because he was 
told after his surgery that he could expect some ringing, 
clicking or loss of feeling for a few days to years.  

The service medical records show that in July 1999 the 
veteran was punched on the right side of his face, and he 
sustained a right mandibular jaw fracture and his right lower 
wisdom tooth (number 32) was displaced.  He underwent an open 
reduction internal fixation with rigid fixation of the 
fracture with two plates and extraction of the number 32 
tooth.  Follow-up treatment records show the veteran's 
recuperation was uneventful.  There is no record of the 
veteran ever complaining of ringing in his ears due to the 
trauma that he sustained or as a result of the surgical 
intervention.  

As previously indicated, the post-service treatment records 
in the claims file consist of records from a dentist, which 
are for the period of January 2001 to September 2001, and 
from an oral surgeon, which are from February 2001.  The 
dentist's records show that the veteran was seen in January 
2001 and referred to the oral surgeon for evaluation of his 
repaired jaw.  The oral surgeon's records indicate that the 
veteran was seen in February 2001 for evaluation.  The 
veteran complained of pain and aching at the fracture area 
for the past several months.  It was recommended that the 
veteran undergo removal of the plates installed during the 
July 1999 surgery to fix the bone fracture.  The veteran 
declined the surgery.  

In addition, the veteran underwent a VA examination of his 
jaw in October 2004.  He reported that he was unable to open 
his mouth wide enough to eat a Big Mac, feels pressure on the 
right side with chewing gum, and sometimes hearing clicking 
and popping in the TMJ area upon opening and closing his jaw.  
Physical examination, however, revealed that his maximum 
incisal opening was 43mm, which is within the normal limits.  
It also failed to show any deviation of the jaw upon opening, 
or clicking or popping of the TMJ upon opening and closing.  
The only physical finding was of slight tenderness when 
pressure was applied downward on the ramus of the mandible on 
the right side.  Pannarex x-rays showed normal healing of the 
fracture.  Films of the right and left TMJs in open and 
closed positions showed normal movement.  The assessment was 
history of jaw fracture, right mandible, with normal healing 
and normal jaw movement, except the veteran reports feeling 
some pressure/tenderness when trying to open wide to eat a 
Big Mac or when chewing gum.  Sometimes TMJ clicking is 
reported but none was evidenced during jaw movements that 
day.  

An opinion was obtained in April 2005 as to whether the 
veteran's tinnitus is related to his right mandibular jaw 
fracture.  As previously indicated, although not physically 
examining the veteran, the examiner did review the claims 
file and the veteran's medical history as shown therein.  The 
examiner commented on the fact that there are no records of 
complaints of tinnitus until the October 2004 VA audio 
examination.  The examiner stated that, although tinnitus 
could be a side effect from TMJ disorders, it would be purely 
speculative to attribute his tinnitus to the mandible 
fracture since there is no documentation in any of the 
veteran's records during the treatment for his mandibular 
problem of complaints of tinnitus.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus as a result of the right mandibular jaw fracture.  
First, there is no evidence in the service records that the 
veteran was experiencing tinnitus subsequent to the fracture 
of his right mandible and during his recuperation therefrom.  
Rather the service records show that his healing was 
uneventful.  Thus if the veteran did have tinnitus at that 
time, it apparently was considered to be an acute and 
transitory condition that was not of clinical significance as 
it was not recorded in his treatment records.  Second, there 
is no evidence in the post-service medical records that the 
veteran in fact has any TMJ disorder.  The evidence shows 
that, although the veteran complains of occasional popping 
and clicking in the right jaw, the only actual physical 
findings is tenderness at the area of the right mandibular 
jaw fracture.  The private medical records from the oral 
surgeon indicate that this was believed to be from the fixed 
plates on the veteran's right mandible, and, although it was 
recommended that the veteran have them removed, the veteran 
declined.  At the VA examination, no popping or clicking of 
the right TMJ was appreciated and no diagnosis of a TMJ 
disorder was made.  Thirdly, the VA examiner's April 2005 
opinion is unfavorable to the veteran's claim and the Board 
sees no reason to discount this examiner's opinion as it was 
based upon a review of the entire record.

Finally, the Board is not convinced by the veteran's 
arguments because, by the veteran's own report, he has 
attributed his tinnitus to noise exposure in service.  He 
made such statements in his claim and at the October 2004 VA 
audio examination.  It was only after the VA examiner 
addressed this question in the April 2005 report that the 
veteran thereafter attributed his tinnitus to his right 
mandibular jaw fracture.  Also, the veteran is complaining 
his tinnitus is bilateral rather than only in his right ear.  
Rationally, if the veteran's tinnitus was due to some TMJ 
disorder caused by the right mandibular jaw fracture, the 
tinnitus would only affect the right ear rather than 
bilaterally.  

Thus the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, and the 
benefit of the doubt doctrine is not applicable.  Service 
connection for tinnitus must, therefore, be denied.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


